DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because specific components are claimed but the drawings only show boxes with numbers.  Request that the name of each component be placed in the appropriate boxes for figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract has more than 150 words and simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, 10-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, and 16-18 of U.S. Patent No. 10,449,635.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the referenced patent both claim an invention where a phase shift signal is detected 
US-10449635-B2
Instant Application No 15/777,359
1. A method for through-cut detection in thermally-assisted through cutting of a workpiece, said method comprising: 

subjecting the workpiece to a first alternating electrical signal, 

detecting a second alternating electrical signal caused by the first alternating electrical signal in a measurement electrode spaced from the workpiece, 

determining a phase shift between the first and second alternating electrical signal so as to produce output of a phase shift signal, 

performing a thermally-assisted cutting operation on the workpiece, 

detecting a progression over time of the phase shift signal or a measurement variable derived therefrom in a predetermined time interval, 

determining that a workpiece through-cut has been made responsive to the phase shift signal or the measurement variable derived therefrom being within a predetermined fluctuation range in the predetermined time interval, and 

changing a condition of the thermally-assisted cutting operation responsive to a determination that the workpiece through-cut has been made.
A method for detecting an impending loss of cut or a loss of cut that has already occurred during the thermal separation of a workpiece, in which energy is input into a cutting region, said method comprising the following steps: 

a) applying a first alternating signal to the workpiece, 

b) identifying a second alternating signal caused by the first alternating signal in a measurement electrode spaced apart from the workpiece,

c) ascertaining a phase shift between the first alternating signal and the second alternating signal by outputting a phase shift signal, 

d) comparing the phase shift signal with a prescribed upper limit value and a prescribed lower limit value for the phase shift signal, 

wherein, when the phase shift signal exceeds the upper limit value or undershoots the lower limit value, the energy input into the cutting region is changed.
2.  The method according to claim 1, wherein the measurement electrode is kept at a constant work distance from the workpiece during the thermally assisted through-cutting operation.
2.  The method as claimed in claim 1, wherein the thermal separation is effected at a separation rate and the energy input into the cutting region is changed by reducing the separation rate.
3.  The method according to claim 2, wherein prior to the thermal through-cut with the measurement electrode kept at the work distance, an initial phase-shift signal value is determined, and wherein the initial phase-shift 




8. The method as claimed in claim 7, wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface in a time interval before the upper limit value is exceeded or the lower limit value is undershot.
7.  The method according to claim 1, wherein the thermally assisted through-cutting of the workpiece is done using a treatment unit, and an energy input is made into an incision crater, and the through-cutting operation is monitored such that when the progression over time detected in the predetermined time interval exceeds a predetermined maximum fluctuation range or when in the progression over time a peak value is detected above a predetermined peak maximum value, the energy input into the incision crater is changed.
13.  The method as claimed in claim 2, wherein the energy input is changed by stopping the thermal separation of the workpiece.
8.  The method according to claim 7, wherein the treatment unit comprises a laser, and the energy input into the incision crater is changed by changing a focal position, pulse frequency, power and/or duty cycle of the laser.
14.  The method as claimed in claim 3, wherein the energy input is changed by stopping the thermal separation of the workpiece.
9.  The method according to claim 7, wherein the treatment unit comprises a cutting torch, and the energy input into the incision crater is changed by changing gas pressure of said cutting torch.
15.  The method as claimed in claim 4, wherein the energy input is changed by stopping the thermal separation of the workpiece.

16.  The method as claimed in claim 12, wherein the energy input is changed by stopping the thermal separation of the workpiece.
10.  An apparatus for through-cut detection in the thermally assisted through-cutting of a workpiece, said apparatus comprising: 

a thermally assisted through-cutting device configured to act upon the workpiece; 

an alternating signal electrical signal generator generating a first alternating signal, 



a phase discriminator determining a phase shift between the first and the second alternating signal, wherein said discriminator outputs a phase shift signal, and 

an electronic circuit detecting a progression over time of the phase shift signal or of a measurement variable derived therefrom, said electronic circuit being configured so as to identify a workpiece through-cut responsive to the phase shift signal or the measurement variable derived therefrom being within a predetermined fluctuation range in a predetermined time interval, and to change a condition of the thermally assisted through-cutting device when the workpiece through-cut is identified.


an alternating signal generator generating a first alternating signal, 

a measurement electrode, which is spaced apart from the workpiece, identifying a second 

a phase discriminator ascertaining a phase shift between the first alternating signal and the second alternating signal, wherein the phase discriminator outputs a phase shift signal, and 

an electronic circuit comparing the phase shift signal with a prescribed upper limit value and a prescribed lower limit value of the phase shift signal, and 

wherein the electronic circuit is configured so as to change the energy input into the cutting region when the upper limit value is exceeded or the lower limit value is undershot.

11.  The apparatus as claimed in claim 10, wherein the electronic circuit is designed in such a way that it stops the thermal separation of the workpiece when the upper limit value is exceeded or the lower limit value is undershot.
17.  The apparatus according to claim 16, wherein the treatment unit comprises a laser, and the energy input into the incision crater is changed by changing a focal position, pulse frequency, power and/or duty cycle of the laser.

18.  The apparatus according to claim 16, wherein the treatment unit comprises a cutting torch, and the energy input into the incision crater is changed by changing gas pressure of said cutting torch.



Regarding claim 1, claim 1 of U.S. Patent No. 10,449,635 recites all the limitations except step (d) “comparing the phase shift signal with a prescribed upper limit value and a prescribed lower limit value for the phase shift signal, wherein, when the phase shift signal exceeds the upper limit value or undershoots the lower limit value, the energy input into the cutting region is changed.”
	It would have been obvious to one of ordinary skill in the art to base an upper limit value and a lower limit level on using the outer limits of “a predetermined fluctuation range” (referencing claim 1 of US-10449635-B2).  
	Additionally, it would have been obvious to one of ordinary skill in the art to “change a condition of the thermally-assisted cutting operation responsive to a determination that the workpiece through-cut has been made,” which is a determination “made responsive to the phase shift signal or the measurement variable derived therefrom being within a predetermined fluctuation range in the predetermined time interval” (referencing claim 1 of US-10449635-B2).
	Regarding claim 2, claim 8 of the referenced patent renders their limitations obvious.
	Regarding claim 7, claim 2 of the referenced patent renders their limitations obvious.
	Regarding claim 8, claim 2 and 8 of the referenced patent render their limitations obvious.
	Regarding claims 13-16, claim 8 of the referenced patent renders their limitations obvious.
	Regarding claim 10, claim 10 of U.S. Patent No. 10,449,635 recites all the limitations except “comparing the phase shift signal with a prescribed upper limit value and a prescribed lower limit value of the phase shift signal.”
	It would have been obvious to one of ordinary skill in the art to base an upper limit value and a lower limit level on using the outer limits of “a predetermined fluctuation range” (referencing claim 10 of US-10449635-B2).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language claims 10-11.
The generic placeholder is “electronic circuit” and the functional language attributed to the electronic circuit include “configured so as to change the energy input into the cutting region when the upper limit value is exceeded or the lower limit value is undershot” (claim 10) as well as “designed in such a way that it stops the thermal separation of the workpiece when the upper limit value is exceeded or the lower limit value is undershot” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “electronic circuit” from claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, claim 11 requires that the “electronic circuit is designed in such a way that it stops the thermal separation of the workpiece when the upper limit value is exceeded or the lower limit value is undershot.”  However, the Specification does not provide any structure for enabling the electronic circuit to stop the thermal separation.  Furthermore, figure 1 of the Applicant’s drawings does not display any connections indicating that the electronic circuits 204, 205, 206 are in communication with the laser cutting head 209.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “ascertaining a phase shift between the first alternating signal and the second alternating signal by outputting a phase shift signal” and claim 10 recites the phrase “ascertaining a phase shift between the first alternating signal and the second alternating signal, wherein the phase discriminator outputs a phase shift signal.”   However, it is unclear for the Specification how the Applicant is able to ascertain a phase shift.  Referencing page 5, lines 19-20  of the Applicant’s specification, for the purpose of the examination, the limitation claimed will be interpreted to recite “ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal by outputting a phase shift signal” for claim 1 and “ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal, wherein the phase discriminator outputs a phase shift signal” for claim 10.
Claims 1 and 10 recite the phrase “phase shift signal.” However, it is unclear that the phase shift is modulated.  For one of ordinary skill in the art, the term “signal” would infer that phase shift modulates at a certain frequency or range of frequencies.  However, reviewing fig. 2, the graph DC, begins modulating right before the time is equal to 29 minutes.  Referencing page 13, line 12 of the Applicant’s Specification, where the Applicant refers to the signal as a “phase shift voltage signal,” for the purpose of the examination, the limitations claimed will be interpreted to recite “phase shift voltage signal.”
Claim 2 recites the phrase “wherein the thermal separation is effected at a separation rate and the energy input into the cutting region is changed by reducing the separation rate.”  However, it is unclear how the energy is changed by reducing the separation rate.  In the Specification, the Applicant discloses that “the separation rate is the rate at which the workpiece is separated as seen in the cutting direction, that is to say the rate at which the cut is extended. Said rate is given in millimeters per minute (mm/min)” (page 6 of Specification).  Thus, the separation rate is the cutting speed of the thermal device.  On the same page, the Applicant discloses that “a loss of cut can in most cases be counteracted independently of the cause when the energy input is increased, that is to say more energy is provided per unit area of the cutting region. This can be achieved, for example, by virtue of increasing the cutting power of the processing tool, varying the focal position of a laser or reducing the separation rate.”  Although the examiner clearly understands how changing the parameters of the energy applied by the laser would change the energy inputted into the cutting region, it is not clear how the cutting speed would have an effect on the energy inputted into the cutting region.  The cutting speed is a change of distance with respect to time, but the amount of area covered by a laser is independent of time.  As a result, regardless of whether a laser traveled at a speed of 1 mm/minute or a speed of 100 mm/minute, the amount of area covered by the laser would be the same, and the amount of energy applied by the laser at any instant in time would also be the same.  In other words, if a car traveled a distance of 45 miles at 45 mph, and another car traveled a distance of 45 miles at 30 mph, although the first car arrived at its destination sooner, the amount of distance covered would be the same (45 miles) because distance is independent of time.  Similarly, energy is also independent of time.  The potential energy or over a time duration” in the claim instead, then this limitation would also be clear because energy restricted to a certain time duration would also, by definition, be dependent on time.  However, it is unclear how reducing the separation rate would change the amount of energy inputted into a cutting region.  Since there is no way of determining the requisite degree of the phrase “the energy input into the cutting region is changed by reducing the separation rate,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
	Claim 3 recites the phrase “wherein the separation rate is reduced in steps.” However, it is unclear what steps the Applicant is intended to take in reducing the separation rate. Referencing page 6, line 23 to page 7, line 6 of the Applicant’s specification, for the purpose of the examination, the limitation claimed will be interpreted as reducing the separation rate based on a percentage of the original separation rate.
	Claims 7 and 17-20 recite the limitation “using distance regulation.”  However, although the Specification refers to “distance regulation” in the paragraph on page 8, lines 3-17, the Applicant does not specify what is required during the process of “distance regulation.”  For the purpose of the examination, the limitation claimed will be interpreted such that any process, which enables the measurement electrode to keep “a prescribed distance setpoint” (referring to claim 7), will suffice as accomplishing “distance regulation.”
Claim 7-8 and 17-20 recite either a “distance setpoint value” or “a prescribed fixed height position.”  However, the Applicant does not specify a value for the “distance setpoint value” nor for the “fixed height position.”  Since there is no way of determining the requisite degree of the indefinite variables “setpoint” or “fixed height position,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claims 15 and 16 recite the phrase “the energy input is changed by stopping the thermal separation of the workpiece.”  However, both claims 15 and 16 depend on claims where after the separation rate is reduced, the rate is increased again (claims 4 and 12).  Although the sequencing of the rate increases are clear in claims 4 and 12, the sequencing of the additional rate reductions are not clear in claims 15 and 16.  Specifically, it is unclear if the Applicant intend for the rate reduction of claims 15 and 16 to happen concurrently with the rate reduction required of claim 2 or after the subsequent rate increases required by claims 4 and 12.  Referring to page 7, lines 10-13 of the Specification, the Applicant discloses increasing the separation rate after a rate reduction but does not disclose first reducing the separation rate, followed by increasing the separation rate, and then reducing the separation rate.  Therefore, for the purpose of the examination, the limitations claimed in claims 15 and 16 will be interpreted as happening concurrently with the separation rate reduction required in claim 2.
	Regarding claims 1, 7, 9- 12, and 17-20, it is noted that the conditional step of “when…is exceeded…” or “when…exceeds…” may never occur. Since the recited “when” conditions need not be satisfied to meet the claim, the recited steps subsequent to what must take place when a threshold is exceeded need not occur in order to satisfy the claim. As such, the examiner need not present evidence establishing the obviousness of the conditional "when” steps, because it is not required to be performed under the broadest reasonable interpretation of the claims.
Claims 4-6 and 13-14 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al. (US-5695663-A) in view of Albert et al. (US-5371336-A).
Regarding claim 1, Shintani teaches a method for detecting an impending loss of cut (“the transferred plasma arc is switched to a non-transferred plasma arc at a position immediately before a cutting finishing point,” abstract) or a loss of cut that has already occurred (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point,” column 2, lines 22-24) during the thermal separation of a workpiece (“melting and cutting the workpiece,” column 1, lines 33-34), in which energy is input into a cutting region (“cutting a workpiece by generating a transferred plasma arc,” column 1, lines 8-9; where is energy is generated in the cutting region by for the formation of a plasma arc), wherein, when the phase shift voltage signal exceeds the upper limit value (“interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16) or undershoots the lower limit value (Shintani does not disclose undershooting the lower limit value), the energy input into the cutting region is changed (“interrupting a plasma arc current,” column 8, lines 15-16; see also fig. 4).  Shintani does not explicitly disclose said method comprising the following steps: a) applying a first alternating signal to the workpiece, b) identifying a second alternating signal caused by the first alternating signal in a measurement electrode spaced apart from the workpiece, c) ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal by outputting a phase shift voltage signal, d) comparing the phase shift voltage signal with a prescribed upper limit value and a prescribed lower limit value for the phase shift voltage signal.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches a method comprising the following steps: a) applying a first alternating signal to the workpiece (“the workpiece 1 is connected with an alternating voltage generator 8 which generates an amplitude-stabilized sinusoidal alternating voltage signal,” column 6, lines 7-12), b) identifying a second alternating signal caused by the first alternating signal in a measurement electrode spaced apart from the workpiece (“the alternating voltage field transmitted by the workpiece 1 is received by the receiver 2 (reception antenna),” column 6, lines 38-40; “measure a differential alternating field with one transmitting and one receiving electrode,” column 4, lines 13-15; fig. 1 shows a distance between the receivers 2 and the workpiece 1; Albert teaches removing the electrodes from the vicinity of the workpiece so as to avoid “thermal influences,” column 2, line 13 ), c) ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal by outputting a phase shift voltage signal, (“phase discriminator 10 with possible phase shifts,” column 6, lines 50-51; Albert teaches the same process disclosed the Applicant of inverting the signal and adding the transmitted and received signals together such that “the two alternating voltages cancel each other out to zero” in order to determine whether a phase shift has occurred, column 6, lines 44-45) d) comparing the phase shift voltage signal with a prescribed upper limit value (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16; thus, when the value of the voltage exceeds the threshold the torch is prevented from activating) and a prescribed lower limit value for the phase shift voltage signal (“If the torch nozzle 202 touches the workpiece 210, then the oscillator, which is connected to the supply voltage zero of the sensor, is short-circuited. The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).  The advantage of using the method taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the method taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that combining an opposite-phase or inverted alternating signal with a transmitted alternating signal provides a contact-Albert, column 2, lines 12-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Shintani, Fig. 4

    PNG
    media_image1.png
    326
    552
    media_image1.png
    Greyscale

Albert, Fig. 1

    PNG
    media_image2.png
    387
    566
    media_image2.png
    Greyscale

Regarding claim 2, Shintani teaches wherein the thermal separation is effected at a separation rate (“moving speed of the plasma torch is varied,” abstract) and the energy input into the cutting region is changed by reducing the separation rate (in the Specification, Applicant describes how the cutting speed impacts the “energy…provided per unit area of the cutting region,” page 6, lines 4-5; by the same rationale, changing the cutting speed would impact the energy applied to the region).
Regarding claim 3, Shintani teaches wherein the separation rate is reduced in steps (figs. 2 and 3 show how at point 6, the torch reaches a point or step at which the cutting reduces prior to stopping at point 4, and how at point 6, the power decreases corresponding with a decrease in the speed; figs. 2 and 3 are described from column 6, line 65 to column 7, line 37).

    PNG
    media_image3.png
    228
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    409
    412
    media_image4.png
    Greyscale

Regarding claim 4, Shintani teaches wherein, after the reduction of the separation rate, the separation rate is increased again (Shintani correlates figs. 2 and 3 with fig. 8, where the movement speed drops off as the cutting produces a scrap caused by reaching the crossing point 23, described in column 7, lines 48-64; as a result, the examiner is using broadest reasonable interpretation such that it would be obvious for the movement speed to decrease and then increase again in the situation where two circles were cut from a workpiece) when the phase shift voltage signal is back in a range between the lower and upper limit value (Shintani teaches in reference to fig. 8 combining the plasma arc current interrupting function with the arc voltage detection device and using the arc voltage detection device for detecting when the “detected voltage exceeds a set value” which happens when the torch reaches the crossing point 23, column 8, lines 12-58; as described in this section, fig. 4 shows the voltage detection operable at point 9, which is prior to reaching crossing point 23).
Shintani, Figs. 4 and 8

    PNG
    media_image5.png
    304
    547
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    350
    408
    media_image6.png
    Greyscale


Regarding claim 5, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
Regarding claim 6, Shintani teaches wherein, after the stopping of the thermal separation of the workpiece, a separation process is started again from a loss of cut point (“Upon completion of the cutting operation, the non-transferred pilot arc is ignited before the transferred plasma arc is extinguished so that the above-described pilot arc can be maintained at the cutting finishing point even after the transferred plasma arc has been extinguished, thus enabling speedy starting of a subsequent cutting operation,” column 2, lines 29-37; fig. 5 shows the flow diagram for what happens after switching to the non-transferrable plasma arc between steps 54 and 55 upon transiting a crossing point, which the examiner is construing as a cut point; step 56 is described as “the cutting operation is started again based on the cutting shape,” described column 9, lines 6-38).
Shintani, Fig. 5

    PNG
    media_image7.png
    717
    487
    media_image7.png
    Greyscale

	Regarding claim 7, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field, in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
	Regarding claim 10, Shintani teaches an apparatus (“NC plasma cutting apparatus,” claim 19) for detecting an impending loss of cut (“the transferred plasma arc is switched to a non-transferred plasma arc at a position immediately before a cutting finishing point,” abstract) or a loss of cut that has already occurred during the thermal separation of a workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point…and the workpiece stops melting,” column 2, lines 22-26), in which energy is input into a cutting region (“cutting a workpiece by generating a transferred plasma arc,” column 1, lines 8-9; where is energy is generated in the cutting region by the formation of a plasma arc), and wherein the electronic circuit (“control program,” column 4, line 55) is configured so as to change the energy input into the cutting region (“reducing a transferred plasma arc current,” column 4, line 53 to column 5, line 17) when the “interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16) or the lower limit value is undershot (Shintani does not disclose).  Shintani does not explicitly disclose said apparatus comprising: an alternating signal generator generating a first alternating signal, a measurement electrode, which is spaced apart from the workpiece, identifying a second alternating signal caused by the alternating signal in the measurement electrode, a phase discriminator ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal, wherein the phase discriminator outputs a phase shift voltage signal, and an electronic circuit comparing the phase shift voltage signal with a prescribed upper limit value and a prescribed lower limit value of the phase shift voltage signal.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches said apparatus (Albert teaches a “cutting torch or a laser cutting head,” column 1, lines 11-12) comprising: an alternating signal generator (Alternating Voltage Generator 8, fig. 1) generating a first alternating signal (“the workpiece 1 is connected with an alternating voltage generator 8 which generates an amplitude-stabilized sinusoidal alternating voltage signal,” column 6, lines 7-12), a measurement electrode (“measure a differential alternating field with one transmitting and one receiving electrode,” column 4, lines 13-15), which is spaced apart from the workpiece (fig. 1 shows a distance between the receivers 2 where the measurement electrode is located apart from the workpiece 1; Albert teaches removing the electrodes from the vicinity of the workpiece so as to avoid “thermal influences,” column 2, line 13), identifying a second alternating signal caused by the alternating signal in the measurement electrode (“the alternating voltage field transmitted by the workpiece 1 is received by the receiver 2 (reception antenna), column 6, lines 38-40), a phase discriminator ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal, (“phase discriminator 10 with possible phase shifts,” column 6, lines 50-51; Albert teaches the same process disclosed the Applicant of inverting the signal and adding the transmitted and received signals together such that “the two alternating voltages cancel each other out to zero” in order to determine whether a phase shift has occurred, column 6, lines 44-45), wherein the phase discriminator outputs a phase shift voltage signal, and an electronic circuit comparing the phase shift voltage signal with a prescribed upper limit value (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16; thus, when the value of the voltage exceeds the threshold the torch is prevented from activating) and a prescribed lower limit value of the phase shift voltage signal (“If the torch nozzle 202 touches the workpiece 210, then the oscillator, which is connected to the supply voltage zero of the sensor, is short-circuited. The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).  The advantage of using the apparatus taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the apparatus taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that combining an opposite-phase or inverted alternating signal with a transmitted alternating signal provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include an apparatus for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, Albert, column 2, lines 12-39).
Regarding claim 11, Shintani teaches wherein the electronic circuit is designed in such a way that it stops the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point…and the workpiece stops melting,” column 2, lines 22-26) when the upper limit value is exceeded (“interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16) or the lower limit value is undershot (Shintani does not disclose).  
	Regarding claim 12, Shintani teaches wherein, after the reduction of the separation rate, the separation rate is increased again (Shintani correlates figs. 2 and 3 with fig. 8, where the movement speed drops off as the cutting produces a scrap caused by reaching the crossing point 23, described in column 7, lines 48-64; as a result, the examiner is using broadest reasonable interpretation such that it would be obvious for the movement speed to decrease and then increase again in the situation where two circles were cut from a workpiece) when the phase shift voltage signal is back in the range between the lower and upper limit value (Shintani teaches in reference to fig. 8 combining the plasma arc current interrupting function with the arc voltage detection device and using the arc voltage detection device for detecting when the “detected voltage exceeds a set value” which happens when the torch reaches the crossing point 23, column 8, lines 12-58; as described in this section, fig. 4 shows the voltage detection operable at point 9, which is prior to reaching crossing point 23).
	Regarding claim 13, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
Regarding claim 14, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
	Regarding claim 15, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
	Regarding claim 16, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
Regarding claim 17, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 18, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position.
“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 19, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the 
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 20, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani and Albert as applied to claims 1-7 and 10-20 above, and further in view of Picard et al. (US-6359251-B1).
Regarding claim 8, Shintani teaches the invention as described above but does not explicitly teach wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface in a time interval before the upper limit value is exceeded or the lower limit value is undershot.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of using the method taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the method taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that to combine an opposite-phase or inverted Albert, column 2, lines 12-39).
However, in the same field of endeavor of using a plasma arc torch to cut a workpiece, Picard teaches wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface in a time interval before the upper limit value is exceeded or the lower limit value is undershot (Picard teaches measuring the arc voltage to adjust the height of the torch by using a computerized numeric controller CNC, column 8, lines 32-35; “the CNC performs these routines at 1 millisecond intervals for as long as the system is in operation,” column 17, lines 19-21; Picard teaches thresholds for the arc voltage in determining the height of the laser, column 18, lines 23-27).  The advantage of using a time interval for the algorithm of determining a height based on a voltage detection, as taught by Picard, in the method taught by Shintani for detecting an impending loss of a cut is because a feedback monitoring position algorithm will compute assessment of a position in a prescribed timing interval when using an executable algorithm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, and to perform this detection in a time interval less than a millisecond, in view of the teachings of Picard, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39) and for the advantage of quickly determining whether a voltage threshold has been exceeded by use of an algorithm for a feedback monitoring position.
Regarding claim 9, Shintani teaches the invention as described above but does not explicitly teach when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, a warning signal is output.
	However, in the same field of endeavor of using a plasma arc torch to cut a workpiece, Picard teaches when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, a warning signal is output (“If the THC 18 is unable to respond to a command 95 from the CNC 12, or the cutting voltage is outside of set voltage tolerances programmed into the CNC 12, the CNC 12 will stop the present operation and post a fault message to the operator on a CNC display screen 13,” column 16, lines 43-48).  The advantage of providing a fault message when a voltage threshold is exceeded or undershot, as taught by Picard, in the method taught by Shintani for detecting an impending loss of a cut is that a fault message would inform a user of the method that a voltage threshold has been exceeded and that the cutting torch is out position.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include providing a fault message when a when a voltage threshold is exceeded or undershot, in view of the teachings of Picard, for the advantage of informing a user that the detected voltage is beyond a prescribed threshold and that the cutting torch is out position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (US-5225658-A) teach combining two voltage signals, one of which is inverted, similar to Albert, for the detection of an imminent cut in the workpiece, similar to Shintani, but using DC power instead of AC power.
Hillerich et al. (US-5694046-A) teach a very similar method as that taught by Albert but instead focus on measuring the capacitance rather than the voltage by comparing two alternating signals during the thermal processing of a workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/6/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761